EXHIBIT 10.2
 
 
FIRST AMENDMENT TO TRUST AGREEMENT FOR THE BRINK’S COMPANY PENSION
EQUALIZATION PLAN AND CERTAIN CONTRACTUAL ARRANGEMENTS OF THE
BRINK’S COMPANY


This First Amendment (the “Amendment”) to Trust Agreement for The Brink’s
Company Pension Equalization Plan and Certain Contractual Arrangements of The
Brink’s Company (the “Trust Agreement”) is made and entered into as of the 20th
day of July, 2012 by and between THE BRINK’S  COMPANY (the “Company”) and WELLS
FARGO BANK, N.A., (the "Trustee"),


WITNESSETH:


WHEREAS, the Company and Trustee (“collectively, the “Parties”) entered into the
Trust Agreement as of December 22, 2011; and


WHEREAS, pursuant to Article XIII, Section 13.1 of the Trust Agreement, the
Trust Agreement may be amended by a written instrument executed by both Parties;
and


WHEREAS, the Company wishes to amend the Trust Agreement as set forth below and
represents that such amendments shall not conflict or be inconsistent with the
terms of the Plan or Contracts (as defined in the Trust Agreement); and


WHEREAS, the Trustee has no objection;


NOW, THEREFORE, the Parties do hereby agree that the Trust Agreement shall be
amended as follows:
 
1.  
Section 2.6 (a) shall be deleted in its entirety and replaced with the
following:



Contributions to the Trust made pursuant to Section 2.5 shall be irrevocable to
the extent the assets held in the Trust do not exceed the Projected Benefit
Obligations under the Plan and Contracts as of the last day of the preceding
Plan Year. In the event that assets of the Trust exceed the Projected Benefit
Obligations under the Plan and Contracts as of the last day of the preceding
Plan Year, the Company shall retain a power of appointment exercisable by the
Company to revert the excess assets to itself within 210 days after the end of
such Plan Year or as soon thereafter as is practicable. Upon a Change in
Control, all contributions made to the Trust shall be irrevocable and no assets
of the Trust shall revert to the Company until all obligations under the Plan
and Contracts have been satisfied.


2.  
Section 2.6 (c) shall be deleted in its entirety and replaced with the
following:



The amount of any such contributions required under item (b) above shall be
determined by Mercer Human Resources Consulting (or another nationally
recognized firm of actuaries selected by the Company) as the amount needed to
provide "Projected Benefit Obligations" (as defined herein) under the Plan and
Contracts.   All fees and expenses under this Section 2.6 of Mercer Human
Resources Consulting or its successor shall be paid by the Company.  If not so
paid within a reasonable time, the fees and expenses shall be paid from the
Trust.




IN WITNESS WHEREOF, Company and Trustee have caused this Amendment to be
executed by
 
 
 
 

--------------------------------------------------------------------------------

 
 
individuals thereunto duly authorized as of the day and year first above
written.






THE BRINK’S COMPANY
 
WELLS FARGO BANK, N.A., Trustee
         
By
 /s/ Jonathan A. Leon
 
By
 /s/ Joan M. Hinnenkamp
         
Its:
 Treasurer
 
Its:
 Vice President


 
 
 
 
 
 

--------------------------------------------------------------------------------

 